PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,134,877
Issued: October 5, 2021
Application No. 15/673,067
Filed: 9 Aug 2017
For: BIOMAGNETIC DETECTION
:
: PATENT TERM ADJUSTMENT/
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed May 4, 2022, requesting that the patent term adjustment be increased from 704 days to 706 days.

The Office has re-determined the PTA to be 807 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On October 5, 2021, this patent issued with a patent term adjustment determination of 704 days. On May 4, 2022, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 706 days in view of applicant delay miscalculations.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 807 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 U.S.C. § 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 U.S.C. 154(b)(2)(A).

The reduction of 33 days assessed pursuant to 37 CFR 1.704(b) in connection with the reply filed June 7, 2021 is not in dispute. 

As argued, the patent term adjustment was improperly reduced 105 days assessed in connection with the post-allowance submission filed June 23, 2021. The correct reduction in accordance with 37 CFR 1.704(c)(10) is two days. The reduction commenced June 18, 2021, the day after the date that the Notice of Allowance was mailed, and ended June 23, 2021, the date that the post-allowance submission was filed.

A review of the record fails to establish that the patent term adjustment is subject to a reduction of 100 days in connection with the information disclosure statement filed April 23, 2021. As the submission was not supplemental to an earlier reply per 37 CFR 1.704(c)(8), no reduction is warranted.

Accordingly, the patent term adjustment is subject to a total reduction of 35 days due to applicant delays (33 days + 2 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
580 + 262 + 0 – 0 – 35 = 807

Patentee’s Calculation

580 + 262 + 0 – 0 – 136 = 706

Conclusion

Patentee is entitled to PTA of 807 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 580 + 262 + 0 – 0 – 35 = 807 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 807 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,134,877
		DATED            :  October 5, 2021
		INVENTOR(S) :  Erasala, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 704 days

      Delete the phrase “by 704 days” and insert – by 807 days--